Citation Nr: 1121884	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-15 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left knee injury.

2.  Entitlement to service connection for a left leg disability to include as secondary to a left knee disability.

3.  Entitlement to service connection for a left hip disability to include as secondary to a left knee disability.

4.  Entitlement to service connection for a right hip disability to include as secondary to a left knee condition.

5.  Entitlement to service connection for a right knee and leg disability to include as secondary to a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, had active service in the Texas National Guard from February 1956 to February 1958.  He also had active service from December 6, 1961, to January 31, 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2006 of the Department of Veterans Affairs (VA) Regional Office (RO).

In a rating decision in May 2008, the RO denied the claims of service connection for a back condition and for a left ankle condition and a claim for a total disability rating for compensation based upon individual unemployability.  The Veteran filed a notice of disagreement in June 2008.  After the RO issued a statement of the case in October 2008, the Veteran did not perfect the appeal by filing a substantive appeal.  As the RO has not taken any action to indicate to the Veteran that these claims remain on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).

In December 2009, the Veteran did not appear at a hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).


The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

In May 2010, the Board remanded the claims to obtain private medical records.  Since then the Veteran responded with authorizations to obtain his medical records from Drs. Persons, Gohfriend, and Hinton.  

Dr. Persons responded that he only saw the Veteran for a back condition and not for the knee. The requests to Drs. Gohfriend and Hinton were returned as undeliverable.  In January 2011, the RO notified the Veteran of the response of Dr. Persons and the incorrect information and unsuccessful attempts to contact Drs. Gohfriend and Hinton. 

After a supplemental statement of the case was issued in March 2011, the Veteran sent additional information about treatment by Dr. Hinton and Dr. Laughlin and identified Dr. Callewort (previous spelling was Colerwald) as having treated him.  

In accordance with 38 C.F.R. § 3.159(c)(1),VA will make reasonable efforts, that is, an initial request and, if the records are not received, at least one follow-up request, to obtain relevant records not in the custody of a Federal agency to include records from private medical care providers.  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran either to submit or to authorize VA to obtain on his behalf, the records of Dr. Richard Hinton, 8230 Walnut Hill Lane, Suite 600, Dallas, Texas, 75231; Dr. Robert Callewart, 8210 Walnut Hill Lane, Suite 912, Dallas, Texas, 75231; J. E. Laughlin, D.O., P.O. Box 532189, Grand Prairie, Texas 75053-2198 .



In the records do not exist or another request for the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. If additional evidence is received, determine whether a medical opinion is necessary to decide the claims; and if so, obtain a medical opinion.

3. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



